Citation Nr: 0527819	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  05-00 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the veteran has forfeited eligibility, under 38 
U.S.C.A. § 6103(a), for VA benefits (West 2002).


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to March 
1946 in the Regular Philippine Army.  He was a prisoner of 
war (POW) from April 1942 to July 1942.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2004 forfeiture decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

In September 2005, the RO received notification that the 
National Veterans Legal Services Program (NVLSP) had revoked 
its Power of Attorney with the veteran, and thus revoked 
representation under the provisions of 38 C.F.R. § 20.608(b).  
The veteran currently remains without representation.

Pursuant to a May 2005 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005).


FINDINGS OF FACT

1.  In September 2000, the veteran was awarded entitlement to 
service connection for ischemic heart disease.  In December 
2000, the veteran was awarded a total disability rating based 
upon individual unemployability.

2.  The veteran signed an affidavit with another individual 
which attests that they personally knew a man named S.S.V. 
during their confinement as POWs at Camp O'Donnell, Capas, 
Tarlac.  The affidavit was then used by S.S.V.'s surviving 
spouse in support of her attempt to reopen a claim for death 
benefits.  However, it was later established by the evidence 
of record that the affidavit was fraudulent.

3.  In a November 2002 statement, the veteran denied 
executing or signing the affidavit in question.

4.  Expert handwriting analysis has confirmed that the 
purported signature of the veteran on the affidavit was, in 
fact, made by the veteran.

5.  In July 2004, the veteran was informed of a VA decision 
that he had forfeited all rights to benefits under the laws 
administered by VA, because he had knowingly and 
intentionally presented materially false and fraudulent 
statements for the purpose of assisting another individual in 
obtaining VA benefits.

CONCLUSION OF LAW

The statutory criteria for forfeiture of the veteran's 
rights, claims, and benefits under the laws administered by 
VA have been met beyond a reasonable doubt.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 6103 (West 2002); 38 C.F.R. §§ 3.901, 
3.905 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board acknowledges that, in this case, there has been no 
specific notice or development accomplished pursuant to the 
VCAA.  However, the forfeiture statute resides in chapter 61 
of title 38 of the United States Code, and the regulations 
pertaining to forfeiture have their own notice and 
development provisions.  See, e.g, Barger v. Principi, 16 
Vet. App. 132, 138 (2002), to the effect that the VCAA 
provisions apply only to procedures under chapter 51 of title 
38, U.S.Code.

Under 38 C.F.R. § 3.905(b), forfeiture of benefits under 
section 3.901 or section 3.902 will not be declared until the 
person has been notified by the Regional Counsel or, in the 
VA Regional Office, Manila, Philippines, the Adjudication 
Officer, of the right to present a defense.  Such notice 
shall consist of a written statement sent to the person's 
latest address of record setting forth the following:  (1) 
The specific charges against the person; (2) A detailed 
statement of the evidence supporting the charges, subject to 
regulatory limitations on disclosure of information; (3) 
Citation and discussion of the applicable statute; (4) The 
right to submit a statement or evidence within 60 days, 
either to rebut the charges or to explain the person's 
position; (5) The right to a hearing within 60 days, with 
representation by counsel of the person's own choosing, that 
fees for the representation are limited in accordance with 
38 U.S.C.A. § 5904(c), and that no expenses incurred by a 
claimant, counsel, or witness will be paid by VA.

VA has complied with all of those specified provisions.  In a 
September 2003 proposed administrative decision, the 
September 2003 charge letter from VA, the final 
administrative decision in April 2004, the July 2004 
forfeiture decision by the Compensation and Pension Service, 
and the November 2004 statement of the case (SOC), the 
veteran was provided notice of the specific charges against 
him, a detailed statement of the evidence supporting the 
charges, and citation to and discussion of the applicable 
law.  Furthermore, the September 2003 charge letter from VA 
specifically notified the veteran of the right to submit a 
statement or evidence within 60 days (either to rebut the 
charges or to explain his position), and of his right to a 
hearing within 60 days, with representation by counsel of his 
own choosing.  The September 2003 charge letter and the 
November 2004 letter attached to the statement of the case 
clearly explained that fees for the representation are 
limited in accordance with 38 U.S.C.A. § 5904(c) and that no 
expenses incurred by a claimant, counsel, or witness will be 
paid by VA.

The veteran was informed of the statutory basis for 
forfeiture actions, and of the evidence considered by the RO 
in initiating and effectuating the forfeiture of his VA 
benefits.  He was notified of a proposed forfeiture action, 
which included the reasons and bases supporting such action.  
The veteran has submitted statements in his support, and all 
known and available evidence relevant to this forfeiture 
action has been collected for review.  The evidence on file 
does not show, and the veteran does not contend, that there 
is any additional evidence relevant to this appeal that has 
not been obtained.  The Board finds that there is no 
reasonable likelihood that any additional evidence is 
available with respect to the issue of forfeiture, and the 
veteran has been informed of the evidence which he must 
present and the evidence which VA would collect on his 
behalf.  Therefore, no additional assistance or notification 
is necessary or required. 

Laws and Regulations

Whoever knowingly makes a false or fraudulent affidavit 
concerning any claim for benefits under the laws administered 
by VA (except for insurance benefits) shall forfeit all 
rights, claims, and benefits under all laws administered by 
VA (except insurance benefits).  38 U.S.C.A. § 6103(a) (West 
2002); 38 C.F.R. § 3.901(a) (2005).

Forfeiture will not be declared until an individual has been 
notified by VA of the right to present a defense and notice 
of the specific charges, a detailed statement of the evidence 
supporting the charges, citation and discussion of the 
applicable statute, the right to submit a statement or 
evidence within 60 days either to rebut or explain, and the 
right to a hearing within 60 days.  38 C.F.R. § 3.905(b) 
(2005).

The determination of whether the veteran knowingly submitted 
false or fraudulent evidence to VA is a question of fact.  
See Macarubbo v. Gober, 10 Vet. App. 388 (1997).  The burden 
of proof is upon VA to show that forfeiture is supported by 
the evidence beyond a reasonable doubt.  Trilles v. West, 13 
Vet. App. 314 (2000) (en banc).


Factual Background

In January 2001, the RO received a sworn affidavit from a 
claimant/widow in support of her claim to reopen for death 
benefits.  The affidavit was executed by the veteran (the 
appellant in the present matter) and another individual, 
purporting to have been confined together with the widow's 
husband as fellow POWs in Camp O'Donnell at Capas Tarlac, 
during World War II.  The affidavit states that they 
personally knew the widow's husband and that he suffered from 
beriberi disease during his imprisonment.  

A field examination was requested and conducted in August 
2001, to gather sufficient evidence to determine the 
authenticity of the affidavit submitted by the widow.  This 
investigation included an interview with the widow which 
resulted in the completion of a signed and sworn deposition.  
It was reported that the veteran and his co-affiant were 
asked by a "claims fixer" to sign a document attesting to 
the health of the widow's husband while they were imprisoned 
at Camp O'Donnell.  The widow stated that she was personally 
told by both affiants that they came to know her husband 
while they were imprisoned.  The co-signer of the affidavit 
in question was also interviewed and essentially admitted 
that he and the veteran had not known the widow's husband 
while imprisoned as a POW, or anytime thereafter.  He also 
admitted that his signature on the affidavit was authentic, 
and that he signed the document at the request of the claims 
fixer.  He averred that the contents of the document had not 
been explained to him, he had not read the affidavit prior to 
signing it, and he was not personally aware of the 
affidavit's contents.

Another field examination was later requested and conducted 
in November 2002.  This investigation included an interview 
with the veteran which resulted in the completion of a signed 
and sworn deposition.  The veteran's deposition reported that 
he had not known the widow's husband during his confinement 
at Camp O' Donnell.  He also reported that he was familiar 
with the co-affiant and knew he was a prisoner inside the 
camp, but did not actually meet him until after the war.  He 
further stated that he was not requested to sign any document 
in relation to an application for the benefit of any other 
veteran.  He stated that he did not know the widow.  He also 
indicated that the claims fixer who had previously assisted 
him with his claim must have forged his signature on the 
affidavit in question.  He also indicated that the same 
claims fixer had forged his signature on another occasion, 
when the veteran was unavailable to sign himself.  

In March 2003, the RO requested forensic analysis of the 
handwriting on the affidavit to determine whether in fact the 
statement had been executed by the veteran.  The results of 
the April 2003 forensic laboratory report confirmed that the 
signature on the affidavit in question was that of the 
veteran.

In a September 2003 letter, the RO advised the veteran that 
it was proposing that his right to VA benefits be permanently 
forfeited, on the basis that he had knowingly filed a 
fraudulent affidavit, and that said document was created 
specifically for the purpose of proving the aforementioned 
claimant/widow's entitlement to death benefits.

In a statement received in October 2003, the veteran claimed 
that he did not know the claimant/widow, and had not 
furnished any statement to support her claim.

In an April 2004 Administrative Decision, it was determined 
that this case should be submitted to the Director of 
Compensation and Pension Service for consideration of 
forfeiture for fraud under 38 U.S.C.A. § 6103(a).  All 
evidence on file was presented to the director of the VA 
Compensation and Pension Service, who issued the July 2004 
forfeiture decision at issue in this appeal.  

In the VA Form 9 submitted in January 2004, the veteran 
indicated that he wished to appear at a personal hearing 
before a Member of the Board.  The veteran then failed to 
report for his hearing, without explanation or request to 
reschedule.

Analysis

The veteran essentially contends that a claims fixer 
submitted a fraudulent affidavit, bearing the veteran's 
forged signature, without his knowledge or consent.

The Board finds that the evidence on file shows beyond a 
reasonable doubt that the veteran knowingly submitted an 
affidavit that he knew to be false, in pursuit of another 
claimant's application for VA benefits.  That the factual 
contents of the affidavit in question are false is without 
question, as both the veteran and his co-affiant later 
testified that they have absolutely no knowledge of the 
widow's deceased husband, and therefore could not possibly 
have provided truthful statements as to whether he was ever a 
POW or as to his physical condition while confined as a POW.  
Rather, the principal dispute in this case is over whether 
the veteran signed the affidavit at all.  However, contrary 
to his denial that he had signed the fraudulent affidavit, 
the April 2003 handwriting analysis report confirmed that his 
signature thereon was made by the veteran, and the Board can 
find no plausible basis upon which to doubt the forensic 
laboratory findings.

After reviewing the facts in their entirety, the Board is 
unable to resolve any of the above questions in the veteran's 
favor.  His self-serving statements are the only evidence in 
support of his contentions.  Moreover, significant aspects of 
those statements are directly contradicted by the other 
evidence of record.  The Board finds that, absent any 
countervailing evidence, this evidence establishes beyond a 
reasonable doubt that the veteran signed an affidavit which 
provided false information used by a different claimant in 
support of her application for VA benefits.  The veteran's 
November 2002 statement denying that he signed the affidavit, 
which is affirmatively rebutted by forensic handwriting 
analysis, also provides false information.  Accordingly, his 
appeal of the propriety of the forfeiture declared against 
him must be denied.

ORDER

The declaration of forfeiture against the veteran was proper 
under 38 U.S.C.A. § 6103(a), and the appeal to remain 
eligible for VA benefits is denied.


__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


